Title: To Thomas Jefferson from Arthur S. Brockenbrough, 29 March 1821
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir
University
March 29h 1821
In reply to your note of yesterday enquiring the cost of a Tuscan base & cap,—the Doric base & capitol, & the Ionic  & Corinthian bases, and also an exact estimate of the cost of the Library as near as I can come—I send you the within calculations which are accurate as I can make them—$.ctsCost of Tuscan base,for Quarrying1.60"Waggonage.42"cuting6.44$8.46“ Tuscan Cap,Quarrying0.84Waggonage0.32Cuting5.176.33The cost of the Doric, bases & caps of Pav: 4 West nearly the sameDoric of Pavilion No. 1 W. Base forQuarrying12.80Waggonage1.67Workmanship31.5045.97Cap “  Quarrying11 .20Waggonage1.67Working26.5039.37Ionic BaseQuarrying$10.75Waggonage1.67Working29.0641.48Corinthian Base  Quarrying10.50Waggonage1.67Work27.5039.67we have had a considerable number of door sills, worked & a quantity of steps—at 25c the superficial foot—Estimate of the cost of the Library1.050.670 bricks @ 11.$ pr M.11.567.3710 Bases, 8. half do.—24 Window sills—2 door do.—1056 feet of steps runing measure—Pedestal Cuping and base and flaging for portico2.884.30Covering dome & Portico with Tin1.840.00Carpenters Work & Materials 20 circular Windowframes—2 door—4 front Window do—2 floors Joints & the entire external finish of Portico, Entablature, dome room, attic &c &c9.031.19Total for the Walls & external finish25.322.86Carpenters & Joiners work internally 2 Stories7.176.30dodo & materials for terras on each side2.500.00Iron railing1.500.00Painting & Glazing1.800.—Plastering2.000.00Iron mongery about1.000$41.299.16the foregoing estimate is agreeable to my best judgment I may have unintentionally omited some of the charges—in what I have put down I have endeavored to come as near as I could to the cost. I submit the whole to your better judgement & am sir most respectfully your obt sertA. S. Brockenbrough